Citation Nr: 1714157	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  15-36 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for left lateral collateral ligament sprain.  

2.  Entitlement to an initial disability rating in excess of 10 percent for gastrointestinal reflux disease (GERD).  

3.  Entitlement to a compensable initial disability rating for erectile dysfunction.  

4.  Entitlement to a compensable initial disability rating for obesity.  

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1984 to June 1987.  

These matters come to the Board of Veterans' Appeals (Board) from a March 2015 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  During the entire period on appeal, the Veteran's left lateral collateral ligament sprain has been manifested by no worse than abnormal range of motion of the left ankle including dorsiflexion to 10 degrees and plantar flexion to 30 degrees with pain upon motion which did not result in functional loss, pain upon weight bearing, and objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue, without atrophy or ankylosis, and no resulting functional impact upon the Veteran's ability to perform any type of occupational task.  

2.  During the entire period on appeal, the Veteran's GERD has been manifested by no worse than infrequent episodes of epigastric distress, reflux, regurgitation, and sleep disturbance; with symptoms that recurred four or more times per year and lasted less than one day in duration, and which did not have a functional impact upon the Veteran's ability to work.  

3.  During the entire period on appeal, the Veteran's erectile dysfunction has been manifested by no worse than erectile dysfunction without resulting renal dysfunction, voiding dysfunction, deformity of the penis, or functional impact upon the Veteran's ability to work.  

4.  During the entire period on appeal, the Veteran's obesity has been manifested by no worse than weight gain, without probative evidence of fatigability or continuous medication for control, and some functional impact upon his ability to work, including limitations in a non-sedentary job.  

5.  The Veteran is not precluded from securing or following a substantially gainful occupation due to his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for left lateral collateral ligament sprain have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5271 (2016).  

2.  The criteria for an initial disability rating in excess of 10 percent for GERD have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, DC 7346 (2016).  

3.  The criteria for a compensable initial disability rating for erectile dysfunction have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.115b, DC 7522 (2016).  

4.  The criteria for a compensable initial disability rating for obesity have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.119, DC 7903 (2016).  

5.  The criteria for a TDIU rating have not been met for any period on appeal.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25, 4.26 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process  

With respect to the Veteran's claims discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

II.  Initial Ratings - Generally  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2016).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2016).  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2016).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  38 C.F.R. § 4.14 (2016).  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Id.  

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2016).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2016).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding, see 38 C.F.R. § 4.14, do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2016).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful motion is an important factor of joint disability, which is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016).  However, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable diagnostic code.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In deciding the Veteran's initial rating claims on appeal, the Board has considered the matters from the assigned effective dates of April 9, 2014.  

II.A.  Initial Rating - Left Collateral Ligament Sprain  

The Veteran service-connected left lateral collateral ligament sprain is currently rated as 10 percent disabling from April 9, 2014 under DC 5271, regarding limitation of motion of the ankle.  See 38 C.F.R. § 4.71a, DC 5271.  

Under DC 5271, a 10 percent disability rating is warranted for moderate limited motion of the ankle.  Id.  A maximum schedular 20 percent disability rating is warranted for marked limited motion of the ankle.  Id.  

The terms "moderate" and "marked" are not defined in VA regulations, and the Board must arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. § 4.6 (2016).  

The normal ranges of motion of the ankle are 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II (2016).  According to VA's M21-1 Adjudication Procedures Manual, an example of moderate limitation of ankle motion is less than 15 degrees of dorsiflexion or less than 30 degrees of plantar flexion, while an example of marked limitation is less than 5 degrees of dorsiflexion or less than 10 degrees of plantar flexion.  See M21-1, Part III, Subpart iv, 4.A.3.o, Moderate and Marked LOM of the Ankle (2017).  

Turning to the relevant evidence of record, upon a VA foot examination in January 2015, the VA examiner noted that the Veteran did not have a current diagnosis associated with a claimed foot condition.  Rather, the Veteran reported leg and foot problems related to his diabetic neuropathy, including numbness and circulatory problems.  Ultimately, the examiner concluded that there was no diagnosed foot condition related to the Veteran's claim.   However, based upon the Veteran's report that he sprained his left ankle and injured his left foot during active service when he fell on an obstacle course in basic training, the examiner also conducted a concurrent VA ankle examination.  

The Veteran reported current relevant symptoms including swelling and pain in his left foot and ankle, and flare ups of pain and swelling several times a month with physical activity, including standing or walking for prolonged periods, which required him to avoid weight bearing and elevate his left foot.  Upon physical examination, the Veteran's service-connected left ankle range of motion was abnormal, with dorsiflexion to 10 degrees and plantar flexion to 30 degrees; additionally, the examiner noted pain with dorsiflexion and plantar flexion which did not result in functional loss, pain upon weight bearing, and objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  The Veteran's nonservice-connected right ankle also displayed abnormal range of motion, with dorsiflexion to 10 degrees and plantar flexion to 30 degrees, without pain or localized tenderness.  There was no loss of range of motion of either ankle with repetitive range of motion testing, and the examination neither supported nor contradicted the Veteran's statements describing functional loss with repetitive use over time as he was not being examined immediately after repetitive use over time.  The examiner stated that pain significantly limited the Veteran's functional ability with repeated use over a period of time, although the examiner was unable to express such functional limitation due to pain in loss of range of motion and could not do so without speculation as the Veteran was not experiencing a current flare up of pain.  Additionally, muscle strength testing revealed slightly reduced left ankle strength upon dorsiflexion and plantar flexion, although the examiner noted that the Veteran's diabetic peripheral neuropathy at least as likely as not contributed to decreased muscle strength bilaterally.  There was no atrophy or ankylosis, and although left ankle instability or dislocation was suspected, anterior drawer and talar tilt tests were negative.  The Veteran reported constant use of a cane, though the examiner clarified this was due to his back and diabetic neuropathy conditions.  Finally, the examiner concluded that the Veteran's chronic, recurrent left ankle lateral collateral ligament sprain did not impact his ability to perform any type of occupational task (such as standing, walking, lifting, sitting, etc.).  

Based upon the relevant evidence of record, including as discussed above, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to an initial disability rating in excess of 10 percent for left lateral collateral ligament sprain for the entire period on appeal.  

As noted above, in order to warrant an increased 20 percent disability rating, the Veteran's left ankle disability must result in marked limited motion of the ankle.  See 38 C.F.R. § 4.71a, DC 5271.  Upon VA examination in January 2015, the Veteran's service-connected left ankle range of motion included dorsiflexion to 10 degrees and plantar flexion to 30 degrees, with pain that did not result in functional loss, pain upon weight bearing, and objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  Moreover, given that the examiner conducted relevant range of motion testing on both of the Veteran's ankles, including upon weight bearing, the Board finds the examination to be adequate for adjudicating the Veteran's claim.  See Correia v. McDonald, 21 Vet. App. 158 (2016).  

Additionally, the Board has considered the normal ranges of motion of the ankle noted within the rating criteria as well as the examples of moderate limitation of ankle motion and marked limitation within the VA's M21-1 Adjudication Procedures Manual, and finds that the Veteran's service-connected left ankle disability has resulted in no worse than moderate limited motion for the entire period on appeal.  

To the extent the Veteran reported left ankle pain and flare ups of pain which significantly limited the Veteran's functional ability with repeated use over a period of time, the Board finds that such complaints are adequately contemplated by the currently assigned 10 percent disability rating.  See 38 C.F.R. § 4.59; Mitchell, 25 Vet. App. 32.  

The Board has considered all potentially applicable provisions of the rating schedule, whether or not they have been raised by the Veteran or the record, as required by Schafrath, 1 Vet. App. 589.  However, the Board has found no section that provides a basis upon which to assign an initial disability rating in excess of 10 percent for the Veteran's left lateral collateral ligament sprain for the entire period on appeal.  There has been no objective finding of ankylosis of the left ankle, subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy; therefore, DCs 5270, 5272, 5273, and 5274 are not for application.  See 38 C.F.R. § 4.71a, DCs 5270, 5272-5274.  

In conclusion, the preponderance of the evidence is against the Veteran's claim of entitlement to an initial disability rating in excess of 10 percent for left lateral collateral ligament sprain, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II.B.  Initial Rating - GERD  

The Veteran's service-connected GERD is rated as 10 percent disabling from April 9, 2014, under DC 7399-7346 regarding an unlisted disability of the digestive system rated by analogy as hiatal hernia.  See 38 C.F.R. § 4.114, DC 7346 (2016).  

Pursuant to DC 7346, a 10 percent disability rating is warranted with two or more of the symptoms for a 30 percent disability rating with less severity.  Id.  A 30 percent disability rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Id.  A maximum schedular 60 percent disability rating is warranted for symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Id.  

Turning to the evidence of record, private treatment records from March 2014 document the Veteran's complaints of dyspepsia, pyrosis, flatulence, and epigastric burning pain with poor tolerance of medications.  

Upon VA examination in January 2015, the Veteran reported esophageal reflux since about 2008, when he was diagnosed with GERD.  He attributed such symptoms to the multiple medications that he took for his various health conditions.  The examiner noted that the Veteran's treatment plan for his GERD required continuous medication, including metoclopramide and omeprazole.  Additional signs and symptoms of his GERD included infrequent episodes of epigastric distress, reflux, regurgitation, and sleep disturbance; the examiner noted that such symptoms recurred four or more times per year and lasted less than one day in duration.  Finally, the examiner concluded that the Veteran's GERD did not have a functional impact upon his ability to work.  

After considering the relevant evidence of record, including as discussed above, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to an initial disability rating in excess of 10 percent for GERD for the entire period on appeal.  

As noted above, in order to warrant an increased 30 percent disability rating pursuant to DC 7346, the evidence must show persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  See 38 C.F.R. § 4.114, DC 7346.  Symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health warrant a maximum 60 percent disability rating.  Id.  

Upon VA examination in January 2015, the examiner documented the Veteran's symptoms attributable to his service-connected GERD, including infrequent episodes of epigastric distress, reflux, regurgitation, and sleep disturbance, all of which recurred four or more times per year and lasted less than one day in duration.  Notably, the Veteran did not report, and the examiner did not document, that his GERD resulted in persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, or pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Id.  

As such, the preponderance of evidence weighs against the Veteran's claim of entitlement to an initial disability rating in excess of 10 percent for GERD for the entire period on appeal.  There is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 49.  

II.C.  Initial Rating - Erectile Dysfunction  

The Veteran also claims entitlement to a compensable initial disability rating for erectile dysfunction, which is currently rated as noncompensable, or 0 percent disabling, from April 9, 2014 under DC 7599-7522, regarding an unlisted disability of the genitourinary system rated by analogy as deformity of the penis, with loss of erectile power.  38 C.F.R. § 4.115b, DC 7522 (2016).  

Pursuant to DC 7522, deformity of the penis, with loss of erectile power, warrants a 20 percent disability rating.  Id.  Additionally, a note to DC 7522 indicates that entitlement to special monthly compensation (SMC) under 38 C.F.R. § 3.350 (2016) should also be considered, see id.; however, the Board notes that the Veteran is already in receipt of a separate award of SMC due to loss of use of a creative organ as a result of his erectile dysfunction from April 9, 2014.  Id.  

As noted above, although the rating schedule does not provide a zero percent evaluation for DC 7522, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

Turning to the evidence of record, private treatment records from March 2014 document the Veteran's reported loss of libido, loss of erection, and loss of ejaculation which required medical therapy with poor response.  

Upon VA examination in January 2015, the Veteran reported that since about 2008, he began to experience weak erections; he was subsequently diagnosed with erectile dysfunction (which was attributed to his nonservice-connected diabetes mellitus) and prescribed Viagra.  The VA examiner noted that the Veteran had not had an orchiectomy, there was no resulting renal dysfunction or voiding dysfunction due to his erectile dysfunction, and the etiology of his erectile dysfunction was his diagnosed diabetes mellitus.  The examiner noted that the Veteran was able to achieve an erection sufficient for penetration and ejaculation with prescribed medication.  Although the Veteran declined a physical examination, he reported that his reproductive anatomy was normal.  Finally, the examiner concluded that the Veteran's erectile dysfunction did not have a functional impact upon the Veteran's ability to work.  

Based upon the relevant evidence of record, including as discussed above, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to a compensable disability rating for erectile dysfunction for the entire period on appeal.  

Notably, under DC 7522, a compensable 20 percent disability rating is the only available disability rating, and the criteria require deformity of the penis, with loss of erectile power.  38 C.F.R. § 4.115b, DC 7522 (emphasis added); cf. Melson v. Derwinski, 1 Vet. App. 334 (June 1991).  While the evidence above documents the Veteran's ongoing erectile dysfunction, there is no evidence that he has exhibited deformity of the penis at any time during the appeal period.  Indeed, in January 2015, the Veteran reported to the examiner that his reproductive anatomy was normal.  As such, the Board finds that a compensable disability rating is not warranted under DC 7522 for any period on appeal.  

The Board has considered all potentially applicable provisions of the rating schedule, whether or not they have been raised by the Veteran or the record, as required by Schafrath, supra.  However, the Board has found no section that provides a basis upon which to assign a compensable disability rating for the Veteran's erectile dysfunction for the entire period on appeal.  The preponderance of the evidence is against the Veteran's claim of entitlement to a compensable initial disability rating for erectile dysfunction, there is no reasonable doubt to be resolved, and the claim is denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  

II.D.  Initial Rating - Obesity  

The Veteran also claims entitlement to a compensable initial disability rating for obesity, currently rated as noncompensable from April 9, 2014 under DC 7999-7903 regarding an unlisted disability of the endocrine system rated by analogy as hypothyroidism.  See 38 C.F.R. § 4.119, DC 7903 (2016).  

Under DC 7903, a 10 percent disability rating is warranted for fatigability, or; continuous medication required for control; a 30 percent disability rating is warranted for fatigability, constipation, and mental sluggishness; a 60 percent disability rating is warranted for muscular weakness, mental disturbance, and weight gain; while a maximum schedular 100 percent disability rating is warranted for cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness.  Id.  

Private treatment records from March 2014 document the Veteran's report of obesity with onset during active service.  Upon VA examination in January 2015, the Veteran reported that upon entry to active service in 1984 he was overweight at 187 pounds and that he continued to gain weight for unexplained reasons until he weighed 249 pounds at discharge.  The Veteran denied a history of surgery or any other type of treatment for an endocrine condition, and the VA examiner noted that continuous medication was not required for control of an endocrine condition.  The examiner further noted that the Veteran's endocrine condition, diagnosed as obesity, had a functional impact upon his ability to work in that the Veteran required limitations in a non-sedentary job, including restrictions on rapid movements or physical agility; in fact, the examiner concluded that working in a semi-sedentary job would be helpful for the Veteran's health because physical movement would cause him to burn calories and increase his metabolism.  

Based upon the relevant evidence of record, including as discussed above, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to a compensable initial disability rating for obesity for the entire period on appeal.  

Under DC 7903, a compensable 10 percent disability requires fatigability, or; continuous medication required for control.  Id.  Upon examination in January 2015, the Veteran denied continuous use of medication for control of his obesity, and he did not report ongoing symptoms of fatigability related to his obesity.  As such, the Board finds that a compensable disability rating is not warranted under DC 7903 for any period on appeal.  

The Board has considered all potentially applicable provisions of the rating schedule, whether or not they have been raised by the Veteran or the record, as required by Schafrath, supra.  However, the Board has found no section that provides a basis upon which to assign a compensable disability rating for the Veteran's obesity for the entire period on appeal.  The preponderance of the evidence is against the Veteran's claim of entitlement to a compensable initial disability rating for obesity, there is no reasonable doubt to be resolved, and the claim is denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  

III.  Extraschedular Consideration

The Board has also considered whether referral for consideration of an extraschedular disability rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1) (2016).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular disability ratings for a service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

In this case, the lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's service-connected left lateral collateral ligament sprain, GERD, erectile dysfunction, and obesity that would render the schedular criteria inadequate.  The Veteran's symptoms as discussed above are contemplated in the staged disability ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability ratings for his level of impairment.  In other words, he did not experience symptomatology from his service-connected left lateral collateral ligament sprain, GERD, erectile dysfunction, and obesity that are unusual or different from those contemplated by the schedular criteria.  Nor has he alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's service-connected left lateral collateral ligament sprain, GERD, erectile dysfunction, and obesity are considered by the schedular disability ratings assigned.  Based on the foregoing, the Board finds the assigned schedular disability ratings are adequate, and referral is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.  

IV.  TDIU  

A TDIU rating may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 C.F.R. § 4.16(a) (2016).  There are minimum disability rating percentages that must be shown for the service-connected disabilities, alone or in combination, to even qualify for consideration for a TDIU award under § 4.16(a).  Indeed, if there is only one such disability, it must be rated at 60 percent or more; if instead there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

For the above purpose of considering one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability:  (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  Id.  

The United States Court of Appeals for Veterans Claims (CAVC) has indicated that the unemployability question, or the veteran's ability or inability to engage in substantial gainful activity, has to be looked at in a practical manner and that the crux of the matter rests upon whether a particular job is realistically within the capabilities, both physical and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  

Marginal employment shall not be considered substantially gainful employment and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

In reaching a decision, it is necessary that the record reflect some factor, which takes the case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15 (2016); Van Hoose, 4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  

The Veteran is currently service-connected for left lateral collateral ligament sprain (rated as 10 percent disabling from April 9, 2014), GERD (rated as 10 percent disabling from April 9, 2014), erectile dysfunction (rated as 0 percent disabling from April 9, 2014), and obesity (rated as 0 percent disabling from April 9, 2014).  Based upon the above, the Veteran's combined 20 percent disability rating does not meet the schedular criteria for a TDIU rating for any period on appeal.  See 38 C.F.R. § 4.16(a).  However, failure to meet the schedular percentage requirements does not preclude the availability of a TDIU rating on an extraschedular basis under 38 C.F.R. § 4.16(b) (2016).  Therefore, the Board has considered the Veteran's TDIU claim for the entire pendency of his initial rating claims.  

A May 2008 Social Security Administration (SSA) employment report documents that the Veteran last worked as a heavy equipment operator for Werner Enterprises from August 2006 to November 2006.  

A March 2009 SSA notice documents the Veteran's assertion that he was disabled due to diabetic neuropathy, back pain, an emotional condition, high blood pressure, and a vision condition since October 2006.  SSA found that his severe diabetic neuropathy prevented him from being able to perform any type of task or profession; however, his back condition did not show muscle weakness, deformity or atrophy, his high blood pressure was not damaging, his emotional condition did not demonstrate marked limitation in daily activities or prevent interaction with other people, and his vision condition was not expected to limit his physical capabilities with the proper treatment.  

A March 2010 SSA decision documents that the Veteran had the following severe impairments: diabetes mellitus, chronic lumbar pain syndrome, radiculopathy, bilateral leg neuropathy, degenerative spine disease, hyperlipidemia, bilateral carpal tunnel syndrome, and a mood disorder.  An April 2010 SSA disability determination and transmittal documents that the Veteran was found to be disabled from May 2007 due to primary diabetes and secondary disorders of the back (discogenic and degenerative).  

In March 2014, the Veteran's private physician concluded that the Veteran was 100 percent disabled and unable to perform in a competitive work environment due to his diagnosed moderate hypertension, diabetes mellitus type II, diabetic peripheral neuropathy of the upper and lower extremities, diabetic skin disorder, diabetic foot, GERD, hyperlipidemia, bilateral carpal tunnel syndrome, erectile dysfunction, generalized anxiety disorder, major depression, and obesity.  

In his January 2015 VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability, the Veteran asserted that he was unable to work due to all of his service-connected disabilities.  He stated that he last worked as a truck driver in January 2007, and his educational history included four years of high schools, without any other education or training.  

Following a review of the relevant evidence of record, including discussed in detail in the various sections above, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to a TDIU rating for the entire period on appeal.  

The Board acknowledges the Veteran's assertion that he is unemployable due to his various service-connected disabilities, as well as the March 2014 private opinion that found the Veteran to be completely disabled and unable to perform in a competitive work environment.  However, it is notable that the private physician rendered his opinion based upon an evaluation of all the Veteran's diagnosed conditions, including multiple nonservice-connected diagnoses which affect him more severely than his service-connected conditions.  

Additionally, without overly duplicating the relevant evidence already discussed in detail above, the Board finds it highly probative that VA examinations in January 2015 revealed no functional impact upon the Veterans' ability to work from his left lateral collateral ligament sprain, GERD, or erectile dysfunction.  Moreover, while his obesity resulted in some limitations on a non-sedentary job, there is no indication that his obesity completely precluded his ability to secure or follow a substantially gainful occupation; rather, the examiner concluded that a job requiring some physical activity would benefit the Veteran's health.  

As such, the preponderance of the evidence of record does not document that the Veteran's service-connected disabilities, when considered individually or in combination, completely preclude his participation in any form of substantially gainful employment at any time during the appeal period.  Thus, a TDIU rating is not warranted, referral for consideration of a TDIU rating on an extraschedular basis is not required, and the claim is denied for the entire period on appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  


ORDER

An initial disability rating in excess of 10 percent for left lateral collateral ligament sprain is denied for the entire period on appeal.  

An initial disability rating in excess of 10 percent for GERD is denied for the entire period on appeal.  

A compensable initial disability rating for erectile dysfunction is denied for the entire period on appeal.  

A compensable initial disability rating for obesity is denied for the entire period on appeal.  

A TDIU rating is denied for the entire period on appeal.  



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


